DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or 

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3. 	Claims 1-2, 5-9 and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Balassanian (US 20140052282 A1).
	Regarding claims 1, 8 and 15, Balassanian discloses a computer-implemented method and system (para. 0007, 0015-0016), comprising: detecting a user emotion and/or environmental information (para. 0008); selecting a first melody feature parameter (e.g., the type of instrument/track/loop) from a plurality of melody feature parameters based on the user emotion and/or the environmental information (para. 0047: “mood controller 140 is configured to select instrument/track/loop types based on desired energy level”; para. 0051: “mood controller 140 is configured to generate musical attributes (complexity, key, tempo, and energy in the illustrated embodiment) based on received external data”), each of the plurality of melody feature parameters(para. 0021) corresponding to a music style of one of a plurality of reference melodies (para. 0034, 0036); and generating a first melody conforming to the music style based on the first melody feature parameter (para.  0045, 0075: “generating, by the computer system, music content with a particular melody parameter based on the one or more musical attributes”), the first melody being different from the reference melodies (para. 0007: “generating the music content may include selecting from stored sound loops or tracks and/or generating new sound loops based on the musical attributes”).
	Regarding claims 2 and 9, Balassanian discloses: generating a second melody adjacent to the first melody based on the first melody, the second melody being different from the first melody, and a music style of the second melody being the same as the music style of the first melody (para. 0045, 0053).
	Regarding claims 5 and 12, Balassanian discloses: wherein generating the first melody comprises: generating a plurality of tracks in the first melody based on the first melody feature parameter (para. 0021, 0033, 0045).  
	Regarding claims 6 and 13, Balassanian discloses: wherein generating the first melody based on the first melody feature parameter further comprises: selecting a second melody feature parameter from the plurality of melody feature parameters (e.g., key (e.g., B Flat Major), complexity, energy, variety, volume, spectrum, envelope, modulation, periodicity, rise and decay time, or noise) based on the user emotion and/or the environmental information (para. 0021, 0044, 0051); generating a third melody feature parameter based on the first melody feature parameter and the second melody feature parameter, and generating the first melody based on the third melody feature parameter (para. 0021, 0044, 0051).  
	Regarding claims 7 and 14, Balassanian discloses: wherein the music style comprises different musical genres and/or different emotion tags (para. 0005, a star rating or a like/dislike reads on “tags”).  

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 3-4 and10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Balassanian in view of Teng et al. ( GENERATING NONTRIVIAL MELODIES FOR MUSIC AS A SERVICE, 18th International Society for Music Information Retrieval Conference, Suzhou, China, 2017).
	Regarding claims 3 and 10, Balassanian does not mention explicitly: determining the plurality of melody feature parameters by encoding the plurality of reference melodies with a Variational Autoencode (VAE) model.  
	Teng teaches a computer-implemented rule-based method and system for generating music with a compatible melody (Abstract), comprising: determining a plurality of melody feature parameters by encoding a plurality of reference melodies with a Variational Autoencode (VAE) model (Abstract; page 2, section 3.1: “Our rubric considered attributes such as instrumentation, note density, and pitch range….”; section 3.2: “We empirically observed that melody tracks often have a greater variety of pitches than other tracks. Thus, to quantify how varied, complex, and dynamic a track was, we
calculated each track’s entropy …”; page 3, section 5.1: “the autoencoder can extract the pleasant content and map only that into the representation space”; “a melody has rhythmic information, intervallic content, and contour. The decoder can ignore the separately provided harmonic information, and use only the melody’s other aspects”).  
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Teng’s teaching of VAE model into the invention of Balassanian to determine the plurality of melody feature parameters. Doing so would allow to map the plurality of reference melodies into a multi-dimensional feature space and train the AVE model from which characteristic melody feature parameters can be extracted more representatively (Teng, Abstract; section 5.1).
Regarding claims 4 and 11, Balassanian does not but Teng teaches: wherein determining the plurality of melody feature parameters comprises: for each melody feature parameter, encoding a plurality of tracks in the reference melody with the VAE model to determine a plurality of track features corresponding to the plurality of tracks, each track feature characterizing a note distribution in a corresponding track; and determining the melody feature parameter by combining the plurality of track features (page 2, section 3).  As such, the combination of Balassanian and Teng renders the claimed invention obvious.
 


Contact Information
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANCHUN QIN whose telephone number is (571)272-5981.  The examiner can normally be reached on 9AM-5:30PM EST M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIANCHUN QIN/Primary Examiner, Art Unit 2837